 GENERAL TEAMSTERS LOCAL NO. 32425sion of unfair labor practices in the future is to be anticipated from its conduct inthe past.The preventive purposes of the Act will be thwarted unless the order iscoextensive with the threat. In order, therefore, to make more effective the inter-dependent guarantees of Section 7, to prevent a recurrence of unfair labor prac-tices, and thereby minimize industrial strife which burdens and obstructs commerce,and thus effectuate the policies of the Act, I shall recommend that the Respondentbe ordered to cease and desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Wall Tube & Metal Products Co. is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Sheet Metal Workers International Association, AFL-CIO, is a labor organi-zationwithin themeaningof the Act.3.By dominating and interfering with the formation and administration oftheUnderstanding Committee and by contributing financial and other supportto it,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (2) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]General Teamsters Local No. 324, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmericaandTruck Operators League of Oregon.Case No.36-CC-51.November 7, 1958DECISION AND ORDEROn February 8, 1958, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent has not violated the Act and recommending that thecomplaint be dismissed, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, theGeneralCounsel, theCharging Party, and the Respondent, filed exceptions to the Interme-diate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase,' and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.'The Respondent's request for oral argument is denied as the record, exceptions, andbriefs adequately present the issues and the positions of ,the parties.122 NLRB No. 7. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDThe essential facts in this case, which are not in dispute, may besummarized as follows : In furtherance of a primary labor disputewith McDonald, Murray, and Coast, beer distributors, the Union onAugust 27, 1957, engaged in a strike against these companies, andapparently succeeded in preventing them from continuing directlytheir business of beer distribution in and about Salem, Oregon.However, on or about September 11, 1957, when the strike was stillin progress,' these companies obtained the services of,inter alia,Pierce, Sites, Pacific, and Wright, common carrier truckers, to under-take the delivery of beer in the Salem area which the beer distributorsthemselves normally performed.Pursuant to this arrangement, thebeer to be delivered on behalf of the distributors was transported fromthe breweries directly to the Salem warehouses of the truckers, whereitwas packaged or labeled for delivery, and the truckers then under-took that delivery.When they did so their trucks were followed byunion men, and when the trucks stopped to make deliveries to cus-tomers of the beer distributors the union men got out of their carsand engaged in picketing of the trucks, carrying picket signs whichstated that the particular beer distributor involved was being struckby the Union and was a "strikebreaker."On occasion the picketsalso verbally called the attention of some drivers of the trucks to theexistence of the picket line, and in effect admonished them not to crossthe picket line to make the beer deliveries.There is no evidence thatthe pickets ever went onto the property of the customers to whomdelivery was attempted or that there was any contact between thepickets and the employees of these customers, and there is no evidenceof any contact between the pickets and the employees of any otheremployers.In fact, there is no evidence that the pickets ever camewithin sight of any employees of secondary employers.Also, therecord shows affirmatively that the pickets never attempted to picketany deliveries of the truckers other than the attempted deliveries ofthe beer of the primary employers, and that the Union refrained frompicketing the Salem warehouses of the truckers from which deliverieswere made of various products other than the struck beer. It wasonly after a truck undertaking deliveries normally made by the struckcompanies left the trucker's warehouse that a picket was put on it.Asa result of the picketing that was so confined to the truckers' attempteddeliveries of beer on behalf of the primary employer beer distributors,it appears that such attempted deliveries were effectively blocked.On the basis of these facts, we find, as the Trial Examiner did, thatthe truckers were undertaking to perform services which constitutedthe normal business of the beer distributors, and which the latter wouldhave performed except that they had been forced to discontinue suchservices as a result of their primary dispute with the Union; and ac-0 The strike was settled on September 24, 1957. GENERAL TEAMSTERSLOCAL NO. 32427cordillgly that the truckers were "allies" of the primary employers asthat term has been defined, to whom the protection of Section8 (b) (4) (A) does not apply.' In excepting to this finding, the Gen-eralCounsel and the Charging Party contend only that thisis not an"ally" situation because of the truckers' obligation as common carriersnot to refuse to make the deliveries involved under the Interstate Com-merce Act, and/or the Motor Transportation Code of the State ofOregon, and/or the common law 4We disagree with this contention.As indicated by the TrialExaminer, an"ally" stands in the shoes ofthe primary employer, and to the extent that he acts as an "ally" hemust therefore be regarded as the primary employer.'For that rea-son, the right to strike or picket a primary employer necessarily in-cludes the right to strike or picket his "ally." 6Accordingly, as theright to strike or picket a primary employer who happens to be acommoncarrier may not be disputed,' the concomitant right to strikeor picket the primary employer's "ally" who happens to be a commoncarrier also may not be disputed.We find, therefore, that the Union'spicketing of the "ally" truckers here to the extent that they were act-ing as "allies" was afforded the same protection by the Act as if suchpicketing had been conducted against the primary employers them-selves; and that solongas Congress chooses to make commoncarrierssubject to the complete coverage of the Act this Board, charged solelyas it is with the administration of this Act, may not deny this protec-tionto the Union, without regard to whether the "ally" truckers wereunder a possible obligation under other laws not to refuse to make thepicketed deliveries."3 SeeDouds v. Metropolitan Federation of Architects,etc. (Project Engineering Com-pany),75 F. Supp.672 (D.C.,N.Y.) ;N.L.R.B. v. Business Machine and Office AppliancesMechanics Conference Board, etc.(Royal Typewriter Company),228 F. 2d 553(C.A. 2),cert.denied 351 U.S. 962.4Indeed,at the hearing the General Counsel and the Charging Party conceded in effectthat this was otherwise an "ally"situation.° SeeInternational Union of United Brewery, Flour,Cereal, Soft Drink and DistilleryWorkers of America, AFL-CIO, et at. (Adolph Coors Company),121 NLRB 271. Assimilarly phrased by Senator Taft in debate on the amendments to the Act,what hascome to be known as an "ally"is one who". . .is, in effect...acting as a part ofthe primary employer. . .. 1195 Cong. Rec. 8709.° SeeShopmen'sLocal Union No. 501, etc.(OliverWhyte Company,Inc.),120 NLRB856.See alsoDouds v. Metropolitan Federation of Architects,etc., supra,where thecourt stated similarly:"The conduct of the union in inducing[the "ally's"]employees tostrike is not different in kind from its conduct in inducing[the primary employer's]employees to strike.If the latter is not amenable to . . . restraint,neither is theformer."7As explicated by the Trial Examiner,not only is there nothing in the Act whichexemptscommoncarriers from its coverage,but Congress explicitly refused to make suchan exemption.Moreover,the Board has always upheld the right to strike against pri-mary employers who happen to be common carriers.See e.g.,International Brotherhoodof Teamsters,etc. (HenryV. Rabouin doing business as Conway'sExpress),87 NLRB972, 976, 977.3 SeeLocal1976,United Brotherhood of Carpenters and Joiners of America, AFL,et at. v. N.L.R.B. (Sand Door&Plywood Co.),357 U.S. 93.Accordingly,we find it unnecessary and improper to consider,as the Trial Examinerdid, whether such an obligation under other laws was actually present here in the light ofthe alleged"split delivery"and "impracticable operation"character of the deliveries in- 28DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel also contends that the ambulatory picketinghere was of the type proscribed under theWashington Coca-Coladoctrine.'This doctrine, as recently restated, is that picketing at thepremises of a secondary employer isper sefor an unlawful objectwhere a primary employer has a permanent place of business at whicha union can adequately publicize its labor dispute.1°As an "ally"stands in the shoes of the primary employer, we hold that theWash-ington Coca-Coladoctrine applies to an "ally" situation.llHowever,in the instant case, the General Counsel failed to adduce evidence toshow that there was inducement and encouragement of employees ofsecondary employers.There is no evidence in the record of any con-tact between the pickets and any employees of secondary employers,or that the pickets ever even came within sight of such employees.Accordingly, as the "inducement" requirement of Section 8 (b) (4) (A)was not satisfied by the proof in this case, we find that there was noviolation of Section 8 (b) (4) (A), despite the fact that the "allies" herehad "permanent place of business" warehouses which the Union mighthave picketed.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]MEMBERS BEAN andJENKINStook no partinthe consideration of theabove Decision and Order.volved.Therefore,we must also reject the contention that because of this alleged obliga-tion,and the alleged resulting involuntary performance of the struck work,the truckerscannot be considered"allies."Washington Coca Cola Bottling Works,Inc.,1.07 NLRB 299,enfd. 220 F. 2d 380(C.A., D.C.).10Teamsters,Chauffeurs,Warehousemen and Helpers Union, Local386,etat.(Cali-forniaAssociationof Employers),120 NLRB 1161.Member Fanning in that case ex-pressed disagreement with the"per se"doctrine,but finds it unnecessary to consider thatIssue in the instant case in view of the result reached herein.11 SeeShopmen'sLocal Union No. 501, etc.(OliverWhyte Company, Inc.),supra,andGeneral Metals Corporation,120 NLRB 1227,which stand for the proposition that thepermanent premises of an ally may be picketed,even though work other than work on"struck goods"isperformed at such premises.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,withall parties represented,was heardby theduly designatedTrialExaminerat Portland, Oregon,on December4, 5, 1957,1on complaint ofthe GeneralCounsel of the National LaborRelations Board, the latter,hereinaftercalled the Board,issued pursuant to chargesfiled by Truck Operators League ofOregon,and answer of General TeamstersLocal No.324, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America,hereinafter calledRespondentor the Union.The complaintalleged in substance,and Respondent'sanswer denied,that Respondent engaged in secondaryboycott activities that violatedSections 2(6) and (7) and 8(b) (4) (A) of theNationalLaborRelationsAct, herein-after calledthe Act.' On February 5, 1958,the hearing was reopened upon motion of the Respondent andcertain exhibits were received as Respondent'sExhibit 1,together with various argu-ments of the parties, submitted in writing,on Respondent'smotion and the profferedexhibits. GENERAL TEAMSTERS LOCAL NO. 32429Upon completion of the evidence, the General Counsel's representative at thehearing engaged in oral argument in support of the General Counsel's position.TheRespondent and the Charging Party have filed briefs with the Trial Examiner.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS AND AFFILIATIONS OF THE EMPLOYERSPierce Freight Lines, Inc., hereinafter called Pierce, is an Oregon corporation withits principal place of business in Portland, Oregon.Sites SilverWheel Freight Lines, Inc., hereinafter called Sites, is an Oregon cor-poration with its principal place of business in Portland, Oregon.Pacific Motor Freight Lines, hereinafter called Pacific, is a California corporationwith its principal place of business in San Francisco, California.Wright Truck Line, hereinafter called Wright, is an Oregon corporation withits principal place of business at Stayton, Oregon.Pierce, Sites, Pacific, and Wright each is, and at alltimesmaterial hereto was, amember of Truck Operators League of Oregon, an Oregon nonprofit corporationwith its principal place of business in Portland, Oregon, which exists,inter alia,forthe purpose of representing its members in collective bargaining with various labororganizations, including Respondent herein.Pierce, Sites, Pacific, and Wright each is, and at all times material hereto was, acommon carrier engaged in transportation of freight and products by motor vehicle,and licensed as such by the Interstate Commerce Commission; annually, each re-ceives in excess of $100,000 for services performed by it directly linked to theinterstate carriage of goods.McDonald Candy Company, hereinafter called McDonald, is an Oregon corpora-tion with its principal place of business at Eugene, Oregon.Murray Distributing Company, hereinafter called Murray, is the trade name ofthe copartnership of Robert A. Thompson and Gerald R. Murray, with its principalplace of business at Eugene, Oregon.Coast Distributing Company, hereinafter called Coast, is an Oregon corporationwith its principal place of business at Portland, Oregon.At all times material hereto, McDonald, Murray, and Coast each were and areengaged at Salem, Oregon, in the distribution,inter alia,of beer.During the pastyear each has received, directly from outside Oregon, beer and other merchandisevalued in excess of $500,000.Upon the basis of the foregoing stipulated facts,it isfound that Pierce, Sites,Pacific,Wright,McDonald, Murray, and Coast, each is an employer within themeaning of Section 2(2) of the Act, and each is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. It is further found that it willeffectuate the policies of the Act for the Board to asserts its jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The factsThere is no substantial dispute on the facts in this case.In furtherance of its labor dispute with McDonald, Murray, and Coast, beerdistributors, theUnion, beginning about August 1957, engaged in a strikeagainstthose companies and apparently was successful in preventing them fromcontinuingdirectly theirbusinessof beer distribution in and about Salem, Oregon.Thereappears to be no question that the Union's dispute with McDonald, Murray, andCoast was primary in character and thereis noissue with respect to strike activitieslimited to thepremisesof those companies.On or about September 11, McDonald, Murray, and Coast, respectively, obtainedthe services of certain common carriers to undertake the delivery and distributionof beer in the Salem area.Among these common carriers were Pierce, Sites,Pacific, and Wright.The beer to be delivered on behalf of McDonald, Murray,and Coast, at the bidding of McDonald, Murray, and Coast, was trucked by commoncarrier to the local warehouses of Pierce, Sites, Pacific, and Wright, respectively,packaged or labeled for delivery to local customers, and Pierce,Sites,Pacific, andWright undertook that delivery.When they did so their trucks were followed byunionpickets to the premises of customers where delivery wasbeing undertaken, 30DECI6IONS OF NATIONAL LABOR RELATIONS BOARDand when the trucks rested persons engaged in picketing got out of their cars anddisplayed their picket signs.The signs named McDonald, Murray, or Coast-ac-cording to whose beer was being distributed-as companies being struck by theUnion, and characterized those companies, respectively, as strikebreakers.As aresult of the said picketing it appears that distribution of beer on behalf of McDonald,Murray, and Coast, was effectively blocked.The General Counsel makes no claimthat the picketing was other than peaceful in character.On the basis of these facts, we are asked to find that the Union picketed thepremises of "customers" of McDonald, Murray, and Coast whenever the trucks ofPierce, Sites, Pacific, and Wright "were at such premises to deliver beer orderedfrom McDonald, Murray or Coast," and by the said picketing and "other means,including orders, directions, instructions and appeals," the Union engaged in and"induced and encouraged employees of Pierce, Sites, Pacific, Wright, and of otheremployers, to engage in strikes or concerted refusals in the course of their employ-ment" to transport or otherwise handle goods or commodities, or to perform services,with an object "to force or require Pierce, Sites, Pacific, Wright, and other employersor persons," to cease handling, transporting or otherwise dealing in the productsofMcDonald, Murray, and Coast and to cease doing business with McDonald,Murray, and Coast.The evidence serves to narrow the issues somewhat. In addition to the ambulatorypicketing of trucks of Pierce, Sites, Pacific, and Wright, whenever and whereverthose trucks were being used for delivery of beer on behalf of McDonald, Murray,and Coast, the Union's pickets on occasion called the attention of certain driversof those trucks to the existence of the picket line and, in effect, admonished themnot to cross the picket lines.The employees of no "other employers" were soadmonished or, for that matter, addressed.At no time did the pickets enter ontothe property of employers to whom delivery of the picketed beer was attempted byPierce, Sites, Pacific, and Wright, and if employees of such employers at any timehad any contact whatever with the Union's pickets, there is no evidence of it.B. The lawAn issue is whether Pierce, Sites, Pacific, and Wright were "neutral" employers;i.e., customers of McDonald, Murray, and Coast.They were not, unless their statusas common carriers exempts them from the rule of theEbascocase?They wereundertaking to perform services which constituted the normal business-of McDonald,Murray, and Coast, and which the latter would have performed except that theyhad been forced to discontinue their normal Salem operations as a result of theirdisputewith the Union.The Union had no interest in any deliveries made byPierce, Sites, Pacific, andWright, other than their attempted delivery of beernormally distributed by McDonald, Murray, and Coast, to customers of the latter,and only those trucks attempting such deliveries were picketed. In order that itsobjectivesmight not be confused and that it might not be prejudiced before theBoard and the courts in the matter, the Union refrained from picketing the Salemwarehouses from which deliveries of various products other than the struck goodsoccurred.Itwas only after a truck. undertaking deliveries normally made by thestruck companies left the warehouse, that a picket was put on it.If the term "allies" has comprehensive meaning as applied in boycott situations,it is applicable here.As stated by Senator Taft during the course of debate onproposed amendments to the Act in the Eighty-First Congress:The secondary boycott ban.is not intended to apply to a case where [thesecondary employer] is, in effect, in cahoots withor acting as a part of theprimary employer..The spirit of the Act is not intended to protect a manwho is cooperating with a primary employer and taking his work and doingthe work which he is unable to do because of the strike. [Emphasis added.] 3In my opinion it is not necessary in establishing an ally relationship to proveconspiracy or any complicity whatever further than the naked fact that one is doingthe work of the primary employer, at the bidding of the primary employer, which theprimary employer would himself be doing except that he is unable to do so becauseof the strike.There can be no question, however, that in attempting the delivery ofbeer for McDonald, Murray, and Coast, and Pierce, Sites, Pacific, and Wright wellknew that the said delivery was the normal business of McDonald, Murray, andCoast, and that their services were required only because the normal operations ofthe latter had been disrupted because of a labor dispute.The delivery of the struck2Doud v. Metropolitan Federationof Architects,etc. (Ebasco),75 F. Supp. 072.4 95 Cong. Rec. 8709. GENERAL TEAMSTERSLOCAL NO. 32431beer to the Salem warehouse of Sites was made by McCracken Brothers MotorFreight, common carriers, of Eugene and Portland, Oregon, at the bidding of Coastand McDonald.McCracken had no terminal of its own in Salem, and Sites was itsSalem agent.The agent acting on arrangements made by the principal stands in theshoes of principal with respect to those arrangements. It was stipulated that othercarriers attempting to perform the strike-bound work, operated under the same kindof arrangement. In short, here there was an arrangement directly between strikebound employers and the common carriers for the latter to perform the strike-boundwork. It is at least arguable, however, that it makes no difference whether thedelivery of the struck beer by Pierce, Sites, Pacific, and Wright was undertaken pur-suant to direct arrangement with the struck employers, respectively, or through someintermediary."The result must be the same whether or not the primary employermakes anydirectarrangement with the employers providing the services." [Em-phasis added.]N.L.R.B. v. Business Machines and Office Appliance Mechanics,etc., Local 459 (Royal Typewriter Company),228 F. 2d 553 (C.A. 2), setting aside111 NLRB 317; Board petition for cert. denied: 351 U.S. 962.4We now approach the novelty in the case for here the General Counsel and theCharging Party advance the interesting theory that because Pierce, Sites, Pacific, andWright were common carriers, and as such were required by the Interstate CommerceAct, hereinafter called ICA,5 to make their facilities available without discrimina-tion or undue preference to all customers willing to meet the conditions of their pub-lished tariffs and schedules within the physical limits of their facilities,6 they cannotbe regarded as "allies" of the primary employer, but must be regarded as customersor "neutrals," and therefore the admitted inducement of their employees to refuse toperform services normally performed by employees of McDonald, Murray, andCoast, now on strike, was violative of the secondary boycott provisions of the Act.There is no precedent on precisely this point.Itwill be assumed,arguendo,that when requested to do so, Pierce, Sites, Pacific,and Wright were required by provisions of the ICA to undertake the deliveries nor-mally made by McDonald, Murray, and Coast.Whether or not the failure of thoseattempts, due to circumstances beyond their control, subjected them to penalties isa matter with which we need not concern ourselves here.?The fact is that whilethese common carriers are subject to regulation by the ICC, they are privately ownedand operated, like any other business enterprise, for profit.McDonald, Murray, andCoast hired them to do what McDonald, Murray, and Coast were unable to do be-cause of the strike, and no doubt paid them for their services.They undertook toperform the services required of them by McDonald, Murray, and Coast, with thereasonable expectation of making money out of the venture.There is nothing in theAct which places them in a special category with respect to the intendment and provi-sionsof the Act.Regardless of motive, these common carriers were engaged inwhat is commonly and appropriately called "strikebreaking" and, as observed, they,not unreasonably, expected to make money out of it.They thereupon stood in theshoes of the primary employer whether they would choose to stand there or not, andthe Union reasonably thenceforth and to the extent that they stood in the shoes ofthe primary employer, regarded them as primary disputants .$As phrased by SenatorTaft, they were "in effect" acting as a part of the primary employer. In this situa-tion, I respectfully submit that if an "accommodation" between agencies of Govern-4Following the Board's admonition that it is the duty of the Trial Examiner to applyBoard precedent, I do not here apply the reasoning of the court in theRoyal Typewritercase, but merely cite it to show that there is authority for its application.The Pruden-tial Insurance Company of America,119 NLRB 768.5 49 U.S.C.A., Part II, Sec. 301, et seq.6 See section 316 of the ICA, and, particularly, section 316(d) thereof, paraphrased inGenuine Parts Company,119 NLRB 399.7 For those sympathetic to the plight of the carriers in this situation, it might beobserved that inMontgomery WarddCo. v. Northern Pacific TerminalCo., 128 F. Supp.475, and similar cases, in which common carriers were penalized for refusing to handlefreight becausea unionthreatened reprisals, there was a refusal to handle the freight.Here was no such refusal; here the carriers did all that reasonably could be required of.them.The cases appepr to be distinguishable.8 InNational Union of MarineCooksand Stewards, et al. (Irwin-Lyons Lumber Com-pany),87 NLRB 54, 56, the Board found that an alleged secondary employer, who was apublic utility, was in fact an ally of the primary employer.This was a "straight-line"operations case but the Trial Examiner did consider that the alleged secondary employerwas a public utility "required to accept and transport logs for all persons, at rates set bythe Commission" and found, with Board approval, that this did not "affect" his conclu-sionswith respect to the 8(b) (4) (A) allegations of the complaint. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDment is appropriate such accommodation should take full cognizance of Section 13 ofthe Act which provides: "Nothing in this Act, except as specifically provided forherein, shall be construedso as eitherto interfere with or impede or diminish in anyway the right to strike, or to affect the limitations or qualifications on that right," andthe fact that Congress refused to exempt common carriers from the requirements ofthe Act.Speaking to this latter point, Senator Taft said:If we begin with publicutilities, it will be said that coal and steelare just asimportant as public utilities.Ido not know where we could draw the line.So far as the bill is concerned, we have proceeded in the theory that there is aright to strike. . . .9The Board's decision in theGenuine Parts Companycase 10 isinapposite.Thecommon carriers involved in that case were not undertaking to do the business nor-mally done by the struck employer, a manufacturer.They were clearly and in-disputedly secondary employers.The Board did not in that case find that theirstatus as secondary employers was affected by regulations of the ICC.The Boardsimply held in that case that having no volition in the matter of transporting, ornot transporting goods for a struck employer, those common carriers could notmake a valid hot-cargo contract with a labor organization.Therationaleof thatcase,whatever its merits, can have no application here, where the problem is arelatively simple one: were the common carriers here involved, because of thecharacter of their undertaking, allies of the primary disputant, or neutrals?Con-ceivably they may have been neutrals in spirit; incontestably they were not in fact.And law, I have been taught, concerns itself primarily with facts.While I would rest a decision on the broader grounds above stated, note is takenof Respondent's argument that the deliveries undertaken by the carriers on behalfof McDonald, Murray, and Coast were not required by "their publishedtariffs andschedules" and therefore must be construed as having been voluntarily undertaken.It appears that (1) the published tariffs and schedules of the carriers did not requirethem to undertake split deliveries on a C.O.D. basis, and (2) included under theheading "Impracticable Operation," was the following: 11Nothing in this tariff shall be construed as making it binding on a carrier topick up and/or deliver freight at locations from and/or to which it is imprac-ticable to operate equipment on account of the condition of highways, roads,streets or alleys, or because of riots or strikes.-The evidence clearly establishes that the carriers here involved did undertakesplit deliveries on a C.O.D. basis on behalf of McDonald, Murray, and Coast.Theattorney for the Charging Party, while not questioning this fact or that their pub-lished tariffs and schedules did not require them to make deliveries of this character,argues that this is immaterial because there "is nothing in the recordto indicatethat the consignors of the beer would not have insisted on delivery by the commoncarriers even if the latter had refused to make C.O.D. collections in connection withwith their deliveries."The significant fact in this connection, however, is that93 Cong. Rec. 3535, 2 Leg.His. L.M.R.A. 1006.10Truck Drivers and Helpers Local Union No.728, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO(Genuine'PartsCompany),119 NLRB 399.11 These findings are based on certain duly authenticated exhibits composed of thepublished tariffs and schedules referred to.These exhibits were received over the objec-tions of the General Counsel and the Charging Party,upon motion of the Respondent, andthe hearing was reopened for that purpose.Except for the manner in which the issuewas raised at the hearing, Respondent'smotion might well have been deemed untimely.There was nothing on the face of the complaint from which it mighthave been inferredthat the common carrier status of the alleged secondary employers was an issue, and theissuewas first injected into the proceedings on redirect examination of the witnessMcCracken by the Charging Party.It can hardly be questioned that the carriers' pub-lished tariffs and schedules are germane to the issue thus raised for the first time at thehearing.The published tariffs and schedules constitute the carriers'sole "holding out" tothe public and that "virtually absolute duty" referred to in the decisions,is to serve allpersons requesting service in the manner and to the extent set out in the published tariffsand schedules,.Montgomery Ward dCo.,supra;Minneapolis and St. Louis Railway V.Pacific Gamble RobinsonCo., 215 F. 2d 126. Assuming that the submission of the ex-hibits by the Respondent was "untimely"in a sense,nevertheless, in my opinion thesepublished tariffs and schedules are too fundamental to a proper consideration of theissue to be excluded for merely technical reasons. GENERAL TEAMSTERS LOCAL NO. 32433there is nothing in the record to indicate that McDonald,Murray, and Coast wouldhave solicited these deliveries on any other basis.Whether they would or wouldnot is de hors the record and purely speculative:the fact established in the recordis that the carriers undertook deliveries of a character they were not required toundertake.I shall not, of course,attempt to construe or to apply the "Impracticable Opera-tions" article in the published tariffs and schedules inasmuch as the ICC has notitself as yet passed on the efficacy of such clauses.The Charging Party argues thatthe court in theMontgomery Ward & Co.case,supra,found that certain limitingclauses in the carriers'bills of lading did not excuse their failure to perform. Itmay be questioned that limiting clauses in bills of lading are to be equated withthe "Impracticable Operation"article in the carriers'published tariffs and schedules,and it is noted that the ICC in the recentGalveston Truck Line Corporationcase 12specifically notes the absence of an "Impracticable Operation"clause in the pub-lished tariffs and schedules there under scrutiny,and cites the absence of such a clauseas a factor distinguishing that case from earlier decisions,commenting:Both of the cited reports involved strikes and picket lines and both involvedtariff provisions stating that nothing therein shall be construed as making itbinding upon a carrier to pick up and deliver freight from or to locations atwhich it is impossible or impracticable to operate trucks on account of riots andstrikes.The legality of such tariff provisions was not contested in either pro-ceeding.The reasonableness of such tariff provisions is now under considera-tion in a pending proceeding,No. 31944 Pick Up and Delivery Restrictions-California-Rail,-and no comment need be made thereon at this time.Suffice it to say that in view of the published tariffs and schedules of the carriersinvolved herein-the authenticity of which has not been questioned-the nakedtestimony on redirect examination by the Charging Party, of the Witness McCrackento the effect that he understood the carriers were required to make the deliveriesthey undertook on behalf of McDonald, Murray, and Coast, does not, in myopinion,constitute a predominance of the probative evidence on the point.A second possible issue is whether the ambulatory picketing of trucks deliveringbeer for Murray, McDonald,and Coast induced employees of their customers tostrike,with an object of causing said customers to cease doing business withMurray, McDonald,or Coast,as the case may be.With respect to the allegedinducement,the complaint refers indiscriminately to employees of Pierce,Sites,Pacific,Wright, and"other employers,"and the General Counsel's representative atthe hearing appeared to rest on the contention that Pierce, Sites,Pacific, andWright were secondary or neutral employers.The matter will not be dealt withat any great length.I have found that Pierce,Sites, Pacific, andWright were allies of the primaryemployers,within the.meaning of that term,and that the Union's inducement,through ambulatory picketing,of their employees to refuse to render services nor-mally constituting the business of McDonald,Murray, and Coast, with an objectof stopping the distribution of the struck goods, was lawful.The evidence willnot, in my opinion,support a finding that the Union had any other object in itsambulatory picketing.Its sole and apparently successful object was to stop dis-tribution of beer which except for its labor dispute with McDonald, Murray, andCoast, would have been distributed by the latter.The Union very carefully de-fined its objectives by not picketing the warehouses of Pierce,Sites,Pacific, andWright; by limiting its picketing to points at which these employers attempteddelivery of the struck beer to customers of McDonald,Murray, and Coast, and totimes when such deliveries were being undertaken;by avoiding and refraining froma trespass on the property of customers of McDonald,Murray, and Coast, in theconduct of its picketing; and by carrying picket signs which unequivocally andaccurately identified the primary employers against whom the picketing was directed.Inasmuch as ambulatory picketing was the only selective method of picketingavailable to the Union,the only method by which it,in the light of Board decisions,could negative an inference that its picketing activities were directed against thecarriers involved in their distribution of products other than the struck goods,the entire line of cases stemming fromWashington Coca-Colais inapposite,1312Galveston Truck Line Corporation v. Ada Motor Lines,Inc., et at.,No. MC-C-1922,December 6,1957,41 LRR 139, 166.13Brewery and Beverage Drivers and Workers Local Union No. 67, etc., (WashingtonCoca-Cola BottlingWorks,Inc.),220 F.2d 380(C.A., D.C.),enfg.107 NLRB 299.505395-59-vol. 122-4 34DECISIONS OF NATIONALLABOR RELATIONS BOARDandMoore Drydockiscontrolling.14All conditionsfor lawfulambulatorypicket-ing establishedin that case having been met, no inference of an unlawful objectmay reasonablyrest on the facts of this case.Further,assuming this to be aWashington Coca-Colasituation,it is arguablewhether the ambulatory picketinghere engaged in constituted inducement ofemployees.of customersofMcDonald, Murray, and Coastto engage in a strikeor concerted activities of any characterwhatever.So far as this record shows,the ambulatory pickets nevercame within sight of customer employees;there wasno occasionfor customeremployees to cross the picket line or to come into con-tact with it; and there wouldbe no occasion for the Union to appeal to them tostrike or engagein concerted activities,for the Union's object was accomplishedwhen it stoppedthe unloading of the struck beer by employees of the commoncarriers attempting its distribution.Under such circumstances it might be ques-tioned whether there was areasonable presumption of inducement and encourage-ment of customer employers,or, assuming the presumption,whether it was 'notoverthrown by the wholecongeries of circumstances attending the picketing,15but I do notof course venture to answer such questions in the affirmative becauseof the Board'sdeclaration in theReadyMixed ConcreteCompanycase (116NLRB 461, 462) that ambulatorypicketing at the premises of a secondary employer,where there is adequate opportunityfor picketing the primary employer, is ,erse unlawful,and, because,on the factsof this case as I view them,the questionof inducementisnot reached.[Recommendations omitted from publication.]14Moore Drydock Company,92 NLRB 547.15Campbell Coal Company,110 NLRB 2192,enf. denied 229 F.2d 514(C.A.,D.C.),Board's petitionfor cert.denied351 U.S.972.OtisMasseyCo., 109 NLRB 61, enf.denied 225 F. 2d 205(C.A. 5), Board's petition for cert.denied,350 U.S. 914.Ford Radio&Mica CorporationandInternationalUnion,UnitedAutomobile,Aircraft&Agricultural ImplementWorkers of America(UAW-AFL-CIO), Local 365.Cage No2-CA-3686.November 7, 1958SUPPLEMENTAL DECISION AND AMENDED ORDEROn April 19, 1956, the National Labor Relations Boardissued aDecision and Order in this case,' in which it found that the Respondenthad engaged in and was engaging in certainunfairlaborpracticesai ecting. ,commerce, . and ordered the Respondentto cease and desisttherefrom and to take certain affirmative remedial action.The Boardfound, in substance, that the Respondent had threatenedloss of em-ployment or other reprisals against its employees because of theirunion activities, promulgated and enforced a rule prohibitingsolici-tation for the purpose of interfering with the concerted activities ofits employees, and interrogated its employeesregardingunion activi-ties, in violation of Section 8 (a) (1) of the Act, and discriminatorilydischarged 34 employees who were engaging in an economic strike,in violation of Section 8 (a) (3) and (1) of the Act.The Board thereafter petitioned the United States Court of Appealsfor the Second Circuit for enforcement of its Order against theRespondent.On August 12, 1958, the court handed down an opinion1 115 NLRB 1046.122 NLRB No. 9.